Citation Nr: 0423188	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  99-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
December 1945.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from rating action taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran provided testimony before a Hearing Officer at 
the RO in December 1993 when the issue was entitlement to 
service connection for a "back disorder".  

The veteran then provided testimony before a Veterans Law 
Judge at the RO in June 1997.

In a decision in August 1997, the Board remanded the case for 
development on the issue of entitlement to service connection 
for a back disorder.  Thereafter, in a rating action in May 
1998, the RO granted service connection for degenerative 
joint disease of the thoracic and lumbar spine, and assigned 
a single 20 percent evaluation; the RO continued to deny 
service connection for degenerative joint disease of the 
cervical spine.  

The veteran appeared and provided testimony before another 
Veterans Law Judge in December 2001, a transcript of which is 
of record.

In a decision in June 2002, the Board granted an increased 
rating from 20 to 40 percent for the veteran's service-
connected degenerative joint disease of the lumbar spine; and 
granted a separate 10 percent rating for her service 
connected degenerative joint disease of the thoracic spine.  

With regard to the remaining issue on appeal, entitlement to 
service connection for degenerative joint disease of the 
cervical spine, in May and December 2002, in an effort to 
expedite the case without further remand action, the Board 
undertook additional development on the veteran's claim, 
pursuant to authority then granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (later codified at 38 C.F.R. § 
19.9(a)(2)).  Specifically, the Board returned the file for 
another VA examination; and after the report of that 
examination was received, the Board asked for clarification 
of an opinion associated therewith in April 2003.

The case was remanded by the Board in June 2003 and February 
2004.  Because of the nature of the remand actions and 
response thereto, the specific details of the remands will be 
addressed below in the decision.  

In the interim, a Veterans Law Judge granted the veteran's 
motion to advance the case on the docket, of which she was 
apprised in correspondence from the Board in February 2004.


FINDINGS OF FACT

1.  Adequate development of the evidence has been effectuated 
so as to provide a sound basis for an equitable resolution of 
the pending appellate issue.

2.  The veteran already has service connection for 
degenerative arthritis involving the thoracic and lumbosacral 
spine.

3.  Evidence of record raised a reasonable doubt that her 
current degenerative arthritis of the cervical spine cannot 
be dissociated from the already service-connected 
degenerative arthritis involving the thoracic and lumbosacral 
spine. 



CONCLUSION OF LAW

Degenerative joint disease of the cervical spine cannot be 
dissociated from the veteran's service-connected degenerative 
joint disease of the thoracic and lumbosacral spine.  38 
C.F.R. § 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.   The veteran 
has indicated that she is aware of what is required in the 
way of evidence.  Repeated and rather convoluted attempts 
have been made by the Board and the RO to obtain satisfactory 
medical evidence without total success.  As noted below, an 
additional remand could conceivably be undertaken.  However, 
this case has been delayed too long already; and in any 
event, the Board is satisfied that adequate development has 
taken place and there is a sound evidentiary basis for 
resolution of this issue at present without detriment to the 
due process rights of the veteran.


Pertinent Factual and Procedural Background

To repeat certain particularly pertinent segments of the 
section cited above, the veteran provided testimony before a 
Hearing Officer at the RO in December 1993 when the issue was 
entitlement to service connection for a "back disorder".  

The veteran then provided testimony before a Veterans Law 
Judge at the RO in June 1997; a transcript of that hearing is 
of record.

In a decision in August 1997, the Board remanded the case for 
development on the issue of entitlement to service connection 
for a back disorder.  Thereafter, in a rating action in May 
1998, the RO granted service connection for degenerative 
joint disease of the thoracic and lumbar spine, and assigned 
a single 20 percent evaluation; the RO continued to deny 
service connection for degenerative joint disease of the 
cervical spine.  

The veteran appeared and provided testimony before another 
Veterans Law Judge in December 2001, a transcript of which is 
of record.

In a decision in June 2002, the Board granted an increased 
rating from 20 to 40 percent for the veteran's service-
connected degenerative joint disease of the lumbar spine; and 
granted a separate 10 percent rating for her service 
connected degenerative joint disease of the thoracic spine.  

With regard to the remaining issue on appeal, entitlement to 
service connection for degenerative joint disease of the 
cervical spine, in May and December 2002, in an effort to 
expedite the case without further remand action, the Board 
undertook additional development on the veteran's claim, 
pursuant to authority then granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (later codified at 38 C.F.R. § 
19.9(a)(2)).  Specifically, the Board returned the file for 
another VA examination; and after the report of that 
examination was received, the Board asked for clarification 
of an opinion associated therewith in April 2003.  

The case was returned to the Board without the veteran or her 
representative having been provided with the information so 
that they might respond.  

As also noted in a Board decision in June 2003, the evidence 
including that obtained as a result of development by the 
Board and including the recent clarification, still did not 
entirely address or resolve the issues raised with regard to 
the pending appellate question.  The case was remanded for 
specific development and medical responses.  The development 
was undertaken, a Supplemental Statement of the Case was 
issued, and the case was returned to the Board.

In February 2004, the Board was again required to remand the 
case.  In that decision, the Board noted that at the time of 
the Board remand in June 2003, the development was to include 
a VA examination by a VA orthopedic specialist who had not 
previously evaluated the veteran.  In pertinent part, the 
examiner was to specifically address the following:

(a) Whether a brace prescribed for other spinal 
segments had any impact on the current degenerative 
disease in her cervical area [she has alleged that 
the improper brace was provided which resulted in 
trauma to the cervical area.  The recent 
clarification of the medical opinion hypothesized 
only as to the purpose of a brace properly and 
adequately prescribed without reference to any 
brace in this case as may be of record]; (b) The 
extent to which the veteran's lumbar and thoracic 
degenerative disease specifically may have in any 
way impacted on, caused or contributed to 
degenerative disease in her cervical spine; and (c) 
how the degenerative processes in each (lumbar, 
thoracic and cervical areas), regardless of the 
original cause, can be distinguished from one 
another, if feasible; if such a distinction is not 
feasible, this should also be noted.  (d)  The 
examiner is directed to assess the applicability 
not only of 38 C.F.R. § 3.310, providing that 
service connection may be granted when disability 
is proximately due to or the result of a service-
connected disease, but also the judicial tenet that 
when there is aggravation of a non-service- 
connected condition that is proximately due to or 
the result of a service-connected condition, a 
veteran shall be compensated for the degree of 
disability over and above the degree of disability 
that existed prior to the aggravation.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995). 

Additional VA examination was undertaken, report from which 
is of record.  Specific responses were given only to (a) and, 
in part, (b) above.  And the veteran thereafter strongly 
objected to the lack of thoroughness in the most recent 
examination, and noted discrepancies in one examiner finding 
relatively minor degenerative changes in the cervical spine, 
if any, and another finding significant arthritis.

In the February 2004 decision, the Board notes that the 
examiner most recently found no direct causal relationship 
between the veteran's back brace and her cervical disability; 
and found no direct causal relationship between her lumbar 
and thoracic arthritis and her cervical complaints.  

However, the examiner did not fully address the issue of 
secondary service connection and/or the tenets of Allen, as 
specifically required by the June 2003 remand.  And the 
examiner did not note the distinctions, if any, that could 
now be made between any of the veteran's various areas of 
arthritis.

The Board noted the United States Court of Appeals for 
Veterans Claims (Court) has determined that a remand by the 
Board confers upon a claimant, as a matter of law, the right 
to compliance with remand orders.  See generally Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

The Board further noted that although certain portions of the 
requested development were accomplished this did not abrogate 
the responsibility and necessity for pursuing the rest of the 
remand, which in this case, goes to the very heart of the 
veteran's arguments.  Accordingly, the Board had no choice 
but to again remand the case for any additional evidence the 
veteran had to submit and specifically for the following 
action:  

The case should be reviewed by a VA orthopedist who 
should review all of the evidence of record, and if 
necessary, schedule the veteran for re-examination, 
so that definitive responses can be made, with 
appropriate annotations to the record, as to the 
following: 

(a)  The extent to which the veteran's lumbar 
and thoracic degenerative disease specifically may 
have in any way impacted on, caused or contributed 
to degenerative disease in her cervical spine; and 
(b)  How the degenerative processes in each 
(lumbar, thoracic and cervical areas), regardless 
of the original cause, can be distinguished from 
one another, if feasible; if such a distinction is 
not feasible, this should also be noted.  
(c)  The examiner is directed to assess the 
applicability not only of 38 C.F.R. § 3.310, 
providing that service connection may be granted 
when disability is proximately due to or the result 
of a service-connected disease, but also the 
judicial tenet that when there is aggravation of a 
non-service- connected condition that is 
proximately due to or the result of a service-
connected condition, a veteran shall be compensated 
for the degree of disability over and above the 
degree of disability that existed prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

The veteran was given another VA examination, the report from 
which is of record.  In substance, the examining physician 
stated that the veteran had started having back problems in 
1991 through her spine from her neck to thoracic area, where 
she also had a fracture [as well as degenerative changes], 
and pain in all areas.  On examination, she had tenderness in 
the cervical areas as well as upper thoracic spine.  X-rays 
showed degenerative joint disease of the cervical and 
thoracic spine.  The examiner opined that her brace caused 
problems as far as the neck and back was concerned but this 
was not thought to be related anatomically or 
physiologically; and that the degenerative changes in her 
spine were in progression secondary to old age, said to be 
unrelated to military service.

The RO thereafter again noted that the physician's opinion 
had not been responsive to the detailed and specific inquiry 
by the Board; specifically, that it had not addressed (b), 
which has been underlined and placed in bold type so as not 
to be again ignored pertaining to how the various areas of 
degenerative changes could be distinguished.  The RO returned 
the case for further opinion.  The addendum opinion was to 
the effect that her cervical degenerative joint disease was 
not related to her degenerative joint disease of the thoracic 
and lumbar spine and was mainly due to old age and that the 
degenerative disease of the thoracic and lumbar spine did not 
cause or aggravate the degenerative joint disease of her 
cervical spine.  Clearly this opinion still does not respond 
to the last Board remand's bolded and underlined question.

Analysis

The lengthy procedural history of the case has been 
delineated above.  In short, repeated efforts have been 
undertaken by the Board and RO to obtain a medical opinion 
which will fully and adequately address whether the veteran's 
cervical degenerative joint disease is due to or secondary to 
that in her thoracic or lumbar spine.  And more specifically, 
if such a definitive connection cannot be identified, how can 
the same degenerative joint disease process in various 
sections of the spine be distinguished.  While physicians 
have opined that the cervical degeneration is due to old age, 
it is important to note that the changes in her thoracic and 
lumbar spines, for which she already has service connection 
are also of a degenerative nature, presumably in primary part 
due to advancing age.

Since multiple attempts have been made to obtain medical 
opinion as how the various segment can be distinguished, and 
for whatever reason, no such opinion has been forthcoming, 
the Board has two remaining choices.  First, the Board could 
remand the case for another opinion.  Since the case has been 
remanded on numerous occasions, this would not seem to be 
potentially very productive.  

Otherwise, the Board must resolve the issue based on the 
evidence and medical opinion of record, and the rights of the 
vetearn must be clearly upheld.  There is an adequate basis 
in each for such a resolution.  

The Board must conclude that since the degenerative joint 
disease already service-connected and involving the veteran's 
thoracic and lumbosacral spine areas is degenerative in 
nature; and since the cervical degenerative joint disease is 
also of the same basic underlying pathology and overall 
nature, and apparently, of a common entity, advancing age, 
there is a doubt raised in the case, largely due to our 
inability to obtain a satisfactory medical opinion which 
distinguishes the processes at issue, which must be resolved 
in her favor.  Service connection is granted for cervical 
degenerative joint disease as being not dissociable from 
other service-connected disabilities.

ORDER

Service connection for degenerative joint disease of the 
cervical spine is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



